Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 8/11/2022 overcome all the rejections set forth in the previous Office Action.
Allowable Subject Matter
Claims 1-20 are allowed as amended and argued by applicant on 8/11/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al., "Heterogeneous domain adaptation via nonlinear matrix factorization." IEEE transactions on neural networks and learning systems 31, no. 3 (2019): 984-996.

    PNG
    media_image1.png
    482
    1542
    media_image1.png
    Greyscale


Shi et al., "Information-theoretical learning of discriminative clusters for unsupervised domain adaptation." arXiv preprint arXiv:1206.6438 (2012).

    PNG
    media_image2.png
    777
    729
    media_image2.png
    Greyscale

Saito et al., "Semi-supervised domain adaptation via minimax entropy." In Proceedings of the IEEE/CVF International Conference on Computer Vision, pp. 8050-8058. 2019.

    PNG
    media_image3.png
    729
    720
    media_image3.png
    Greyscale

Larsson et al., "Fine-grained segmentation networks: Self-supervised segmentation for improved long-term visual localization." In Proceedings of the IEEE/CVF International Conference on Computer Vision, pp. 31-41. 2019.

    PNG
    media_image4.png
    342
    746
    media_image4.png
    Greyscale


Oliveira et al. (US 20190325299 A1): Systems and methods for addressing the cross domain issue using a similarity based classifier convolutional neural network. An input image is passed through a convolutional neural network that extracts its features. These features are compared to features of multiple sets of prototype representations with each set of prototype representations being extracted from and representing a category of images. The similarity between the features of the input image and features of the various prototype representations is scored and the prototype representation whose features are most similar to the features of the input image will have its label applied to the input image. The classifier is trained using images from a source domain and the input images are from a target domain. The training for the classifier is such that the classifier will be unable to determine if a specific data point is from the source domain or from the target domain. (abstract)

    PNG
    media_image5.png
    468
    568
    media_image5.png
    Greyscale


Zhang et al. (US 20210216913 A1): A prediction method, apparatus, and system for performing an image search is disclosed in the disclosure. In one embodiment, a method comprises: performing training in which domain adaptation learning is performed by using a source domain model to obtain a target domain model, wherein the source domain model comprises at least two network models, and the network models respectively correspond to different commodity categories; and setting an image under search and sample sets of commodities of a plurality of categories as input parameters for the target domain model to obtain a prediction result corresponding to the image. The disclosure solves the technical problem of inaccurate prediction in the process of using category prediction methods to perform a prediction on an image in current systems. (abstract)

    PNG
    media_image6.png
    291
    649
    media_image6.png
    Greyscale

Rejeb Sfar et al. (US 20200356712 A1): A computer-implemented method of machine-learning is described that includes obtaining a dataset of virtual scenes. The dataset of virtual scenes belongs to a first domain. The method further includes obtaining a test dataset of real scenes. The test dataset belongs to a second domain. The method further includes determining a third domain. The third domain is closer to the second domain than the first domain in terms of data distributions. The method further includes learning a domain-adaptive neural network based on the third domain. The domain-adaptive neural network is a neural network configured for inference of spatially reconfigurable objects in a real scene. Such a method constitutes an improved method of machine learning with a dataset of scenes including spatially reconfigurable objects. (abstract)
Planche et al. (US 20200167161 A1): A system and method for generating realistic depth images by enhancing simulated images rendered from a 3D model, include a rendering engine configured to render noiseless 2.5D images by rendering various poses with respect to a target 3D CAD model, a noise transfer engine configured to apply realistic noise to the noiseless 2.5D images, and a background transfer engine configured to add pseudo-realistic scene dependent backgrounds to the noiseless 2.5D images. The noise transfer engine is configured to learn noise transfer based on a mapping, by a first generative adversarial network (GAN), of the noiseless 2.5D images to real 2.5D scans generated by a targeted sensor. The background transfer engine is configured to learn background generation based on a processing, by a second GAN, of output data of the first GAN as input data and corresponding real 2.5D scans as target data. (abstract)

    PNG
    media_image7.png
    419
    694
    media_image7.png
    Greyscale

Csurka et al. (US 20160078359 A1): A classification system includes memory which stores, for each of a set of classes, a classifier model for assigning a class probability to a test sample from a target domain. The classifier model has been learned with training samples from the target domain and from at least one source domain. Each classifier model models the respective class as a mixture of components, the component mixture including a component for each source domain and a component for the target domain. Each component is a function of a distance between the test sample and a domain-specific class representation which is derived from the training samples of the respective domain that are labeled with the class, each of the components in the mixture being weighted by a respective mixture weight. Instructions, implemented by a processor, are provided for labeling the test sample based on the class probabilities assigned by the classifier models. (abstract)

    PNG
    media_image8.png
    256
    603
    media_image8.png
    Greyscale

Biswas et al. (US 20200134833 A1): An apparatus and method for encoding objects in a camera-captured image with a deep neural network pipeline including multiple convolutional neural networks or convolutional layers. After identifying at least a portion of the camera-capture image, a first convolutional layer is applied to the at least the portion of the camera-captured image and multiple subregion representations are pooled from the output of the first convolutional layer. One or more additional convolutions are performed. At least one deconvolution is performed and concatenated with the output of one or more convolutions. One or more final convolutions are performed. The at least the portion of the camera-captured image is classified as an object category in response to an output of the one or more final convolutions. (abstract)

    PNG
    media_image9.png
    402
    763
    media_image9.png
    Greyscale


Wang et al. (US 20200167930 A1): A computer-implemented method for segmenting an input image, the method comprises: generating a first segmentation of the input image using a first machine learning system, the first segmentation comprising multiple segments; receiving, from a user, at least one indication, wherein each indication corresponds to a particular segment from the multiple segments, and indicates one or more locations of the input image as belonging to that particular segment; constructing, for each segment of the multiple segments having at least one corresponding indication, a respective geodesic distance map, based on the input image and the user indications received for that segment; and generating a second segmentation using a second machine learning system based on the input image and the constructed geodesic distance maps. (abstract)

    PNG
    media_image10.png
    449
    531
    media_image10.png
    Greyscale


Liu et al. (US 11068786 B1): Methods, systems, and apparatus, including computer programs encoded on computer storage media, for domain-specific pruning of neural networks are described. An exemplary method includes obtaining a first neural network trained based on a first training dataset; obtaining one or more second training datasets respectively from one or more domains; training, based on the first neural network and the one or more second training datasets, a second neural network comprising the first neural network and one or more branches extended from the first neural network. The one or more branches respectively correspond to the one or more domains, and each comprises one or more layers trained based on one of the one or more second training datasets. The method may further include: pruning the second neural network by reducing a number of active neurons; and applying the pruned second neural network for inferencing in the one or more domains. (abstract)

    PNG
    media_image11.png
    348
    764
    media_image11.png
    Greyscale

Feris et al. (US 8498448 B2): View-specific object detectors are learned as a function of scene geometry and object motion patterns. Motion directions are determined for object images extracted from a training dataset and collected from different camera scene viewpoints. The object images are categorized into clusters as a function of similarities of their determined motion directions, the object images in each cluster are acquired from the same camera scene viewpoint. Zenith angles are estimated for object image poses in the clusters relative to a position of a horizon in the cluster camera scene viewpoint, and azimuth angles of the poses as a function of a relation of the determined motion directions of the clustered images to the cluster camera scene viewpoint. Detectors are thus built for recognizing objects in input video, one for each of the clusters, and associated with the estimated zenith angles and azimuth angles of the poses of the respective clusters. (abstract)

    PNG
    media_image12.png
    553
    520
    media_image12.png
    Greyscale


Gaidon et al. (US 9984315 B2): Methods and systems for online domain adaptation for multi-object tracking. Video of an area of interest can be captured with an image-capturing unit. The video (e.g., video images) can be analyzed with a pre-trained object detector utilizing online domain adaptation including convex multi-task learning and an associated self-tuning stochastic optimization procedure to jointly adapt online all trackers associated with the pre-trained object detector and a pre-trained category-level model from the trackers in order to efficiently track a plurality of objects in the video captured by the image-capturing unit. (abstract)
Zhang et al. (CN 111340021 A): The invention claims an alignment and relationship-based central significance of unsupervised domain adaptive target detection method, the training phase, the image of the source domain and the target domain by the detector generates corresponding target area proposal; the target area the proposal and the class centre relationship modeling, and updating the category centre proposal to the target region, using the classification centre updating to obtain the distance between each one of the target domain and the source domain, such that different types of target domain and source domain information by means of distance; after finishing the training, directly carrying out classification detection to the target domain image. at the same time, the method does not need to individually calculating type centre, but the category centre and the target area the proposal put together in the figure is updated, so the model can be end to end training; when classification centre alignment, can reduce the source domain and target domain distribution difference, enlarge the difference between the type of the target domain, thereby effectively classifies the target domain. (abstract)

    PNG
    media_image13.png
    248
    470
    media_image13.png
    Greyscale

Fradet et al. (WO 2009115530 A1): The invention proposes a new motion layer extraction method using reference layer mosaics. One motivation is to work with distant images (whose motion in between is more discriminative) while reducing the number of pairs of images to be handled benefiting from the fact that layer mosaics represent the video sequence in a compact way. In this model, not only extracted layer supports for mosaicing are used but also layer mosaics for motion segmentation. In the proposed approach, instead of linking temporally many images pairs from the sequence, the currently processed original image is linked temporally with two sets of motion layer mosaics only. Thus a new image-to-mosaic data term replaces the usual image-to-image motion data term in the objective classification function. (abstract)

    PNG
    media_image14.png
    324
    460
    media_image14.png
    Greyscale


Chen et al. (CN 111698152 A): The invention claims a fault protection method, comprising: the first node determines that the first cross-domain node generates node fault; the first node is the head node of the segment route best effort service SR-BE tunnel; the SR-BE tunnel is cross-domain tunnel passing through the first IGP domain and the second IGP domain; SR-BE tunnel passes through the first cross-domain node, The first cross-domain node is a cross-domain node of the first IGP domain and the second IGP domain. the first node switches the transmission path of the service from the SR-BE tunnel to the standby tunnel; the standby tunnel does not pass through the first cross-domain node; the standby tunnel is the cross-domain tunnel passing through the first IGP domain and the second IGP domain; the standby tunnel is the tunnel strictly displaying the path. The embodiment of the invention further claims a corresponding node and a storage medium. The technical solution of the invention pre-calculates the path not passing through the main cross-domain node as the spare tunnel, and the spare tunnel is the tunnel of strict display path; when the main cross-domain node is in fault, the transmission path of the service is directly switched to the spare tunnel, improving the network reliability. (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669